  Case 1:20-cv-00302-PGG-SDA Document 26 Filed 07/28/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOSE ISRAEL CRUZ,
                           Plaintiff,
                                                                    ORDER
               -v-
LA NUEVA SABROSURA RESTAURANT,                                 20 Civ. 302 (PGG)
INC., d/b/a “QUE SABROSURA
RESTAURANT AND BAR,” and EDDY
MORONTA, and MALENA MORONTA,
individually,
                           Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

               The hearing scheduled for July 30, 2020 is hereby adjourned to August 13,

2020 at 11:30 a.m. by telephone. The parties are directed to dial 888-363-4749 to

participate, and to enter the access/security code 6212642. The press and public may

obtain access to the telephone conference by dialing the same number and using the same

access/security code. The Court is holding multiple telephone conferences on this date.

The parties should call in at the scheduled time and wait on the line for their case to be

called. At that time, the Court will un-mute the parties’ lines. No later than August 10,

2020, the parties must email GardepheNYSDChambers@nysd.uscourts.gov with the

phone numbers that the parties will be using to dial into the conference so that the Court

knows which numbers to un-mute. The email should include the case name and case

number in the subject line. Plaintiff shall serve a copy of this order on Defendants by

overnight mail sent no later than July 29, 2020, and shall file proof of service on the

docket.
  Case 1:20-cv-00302-PGG-SDA Document 26 Filed 07/28/20 Page 2 of 2




Dated: New York, New York
       July 28, 2020
